Citation Nr: 1018637	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  06-15 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to a compensable rating for right knee 
patellofemoral syndrome from April 14, 1999, to May 15, 2003.

3.  Entitlement to a rating in excess of 10 percent for right 
knee patellofemoral syndrome from May 16, 2003.  

4.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine with right 
L-5 radiculopathy.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to 
January 1994.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The appeal is presently under the 
jurisdiction of the RO in Montgomery, Alabama.  

In pertinent part, the August 2004 rating action granted 
service connection for the Veteran's right knee 
patellofemoral syndrome, assigning a zero percent, or 
noncompensable evaluation, effective from April 14, 1999 (the 
date of the Veteran's original claim).  The Veteran 
thereafter perfected an appeal to the decision.  A 10 percent 
rating effective from May 16, 2003, was later assigned in a 
March 2010 rating decision.  As the Veteran is in receipt of 
less than the maximum schedular rating for this disorder, his 
case remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).

In April 2009, the Board, in pertinent part, found that new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for headaches; the Board at 
that time remanded the claim to the RO so that certain 
additional development of the evidence could be conducted.  
Additionally, in April 2009, the Board remanded the initial 
rating claims concerning the Veteran's service-connected 
right knee patellofemoral syndrome and degenerative disc 
disease of the lumbar spine with right L-5 radiculopathy, 
also so that additional development of the evidence could be 
conducted.


The Board also notes that the RO, as part of its March 2010 
rating decision, granted service connection for right knee 
limitation of extension, and, in so doing, assigned a 40 
percent disability rating, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  The Veteran has not perfected an 
appeal to this rating.  As such, the Board at this time only 
has jurisdiction to adjudicate the matters as listed on the 
title page of this decision.

As the Veteran has perfected an appeal to the initial ratings 
assigned following the grants of service connection (for 
right knee and lumbar spine disorders) the Board has 
characterized these issues in accordance with the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.

The issue of entitlement to an initial rating in excess of 20 
percent for degenerative disc disease of the lumbar spine 
with right L-5 radiculopathy being remanded is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against 
finding that the Veteran has a headache disorder which is 
related to his active military service.

2.  From April 14, 1999, to May 15, 2003, the Veteran's 
service-connected right knee patellofemoral syndrome was not 
manifested by ankylosis, slight recurrent subluxation or 
lateral instability, dislocated cartilage, flexion limited to 
45 degrees, extension limited to 10 degrees, slight knee 
disability, or genu recurvatum; the right knee was also not 
additionally limited by pain, weakness, lack of endurance, or 
incoordination on repetition; and normal X-ray findings were 
shown.


3.  From May 16, 2003, the Veteran's service-connected right 
knee patellofemoral syndrome is shown to be manifested by 
complaints of painful motion, weakness, giving way, and 
decreased speed of joint motion; it is not shown to be 
manifested by ankylosis, moderate recurrent subluxation or 
lateral instability, dislocated cartilage, flexion limited to 
30 degrees, moderate knee disability, or genu recurvatum; and 
normal X-ray findings are shown.  


CONCLUSIONS OF LAW

1.  A headache disorder was not incurred or aggravated in-
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  For the period from April 14, 1999, to May 15, 2003, a 
compensable rating for right knee patellofemoral syndrome is 
not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic 
Codes 5299, 5256, 5257, 5258, 5259, 5260, 5261, 5262, and 
5263 (2009).

2.  From May 16, 2003, a rating in excess of 10 percent for 
right knee patellofemoral syndrome is not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5299, 5256, 5257, 
5258, 5259, 5260, 5262, and 5263 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and to Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  This notice must be 
provided prior to an initial unfavorable decision by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini.  See 
also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

With regard to the claim for service connection for 
headaches, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  In the present appeal, the 
appellant was provided notice that met these requirements in 
letters dated in October 2003 and March 2006.  

The first notice requirement was met because in the October 
2003 letter the RO informed the appellant that, to establish 
service connection for a disability, the evidence must show 
three things:  (1) an injury in military service or a disease 
that began in or was made worse during military service or an 
event in service causing injury or disease; (2) a current 
physical or mental disability; and (3) a relationship between 
the current disability and an injury, disease, or event in 
service.  The RO stated that VA would obtain the appellant's 
service medical records, and the RO indicated that a current 
disability and a relationship to service are generally shown 
by medical evidence.  The RO told the appellant that he could 
submit this medical evidence himself or VA would request it 
if he told VA about it.  

The notice letter provided examples of the types of medical 
and lay evidence that the Veteran could submit (or ask the VA 
to obtain) that were relevant to establishing his entitlement 
to service connection including employment physical 
examinations; medical evidence from hospitals, clinics, and 
private physicians of treatment since military service; 
pharmacy prescription records; and insurance examination 
reports.  He was also informed that he could submit 
statements from other individuals who knew him in service and 
knew of any disability he had on active duty.

The third notice requirement, the information and evidence 
that VA would provide, also has been met in this case because 
the RO informed the appellant that VA would obtain his 
service treatment records and would assist him in getting any 
records, including medical records, employment records, or 
records from other Federal agencies, which the appellant told 
VA about; and that it would provide him with a medical 
examination or get a medical opinion if VA decided that it 
was necessary to make a decision on his claim.  The RO also 
notified the appellant that it would help him obtain private 
treatment records if he filled out the attached VA Form 21-
4142 (Authorization and Consent to Release Information) form 
that would authorize the RO to assist him in this regard.

The RO also, in March 2006, notified the appellant that, 
should service connection be granted, a disability rating 
would be assigned based on a range in severity from 
noncompensable to as much as 100 percent depending on the 
disability involved.  With regard to the effective date, the 
RO told him that that would be based on factors such as when 
his claim was received and when evidence showed a level of 
disability that supported a certain rating.  For the reasons 
noted above, the Board concludes that the notice requirements 
have been met, and neither the appellant nor his attorney 
have argued otherwise.


Finally, the duty to assist the appellant also has been 
satisfied in this case.  All available service treatment 
records and post-service medical records (both VA and 
private) are in the claims file and were reviewed by both the 
RO and the Board in connection with the appellant's service 
connection claim.  The appellant has not informed VA of any 
existing VA or private medical records which may be helpful 
in the adjudication of his claim.  VA is not on notice of any 
evidence needed to decide the service connection claim in 
this case which has not been obtained.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.

As concerning the claim concerning the Veteran's desire for 
an increased rating for his service-connected right knee 
patellofemoral syndrome, in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, as is the case here, the 
claim for service connection has been substantiated, and any 
defect in the notice regarding that claim was therefore not 
prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  
In such cases, where the Veteran then files a notice of 
disagreement (NOD) with the initial rating and/or the 
effective date assigned, he/she has initiated the appellate 
process and different, and in many respects, more detailed 
notice obligations arise, the requirements of which are set 
forth in sections 7105(d) and 5103A of the statute.  Id., see 
also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 
U.S.C.A. §§ 5103(A), 7105(d).  

In this case, the notice obligations set forth in sections 
7105(d) and 5103A of the statute were met when the RO issued 
a February 2006 statement of the case (SOC) in response to 
the Veteran's NOD with the initial rating assigned.  The SOC 
provided citations to the pertinent regulations involved, a 
summary of the evidence considered, and notice of the 
decision and the reasons for the decision.  38 U.S.C.A. 
§ 7105(d).  Neither the Veteran nor his attorney has argued 
that there was any deficiency with regard to the notice 
requirements.  Accordingly, the Board concludes that, in this 
case, the RO met the notice obligations set forth in sections 
7105(d) and 5103A of the statute.


VA has also satisfied its duty to assist the Veteran in this 
case.  The Veteran's service treatment records as well as all 
identified and available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  Neither the Veteran nor his 
attorney has identified any outstanding medical records.

In addition, the Veteran was afforded a VA orthopedic 
examination with respect to the initial increased rating 
issue on appeal in July 2009.  38 C.F.R. § 3.159(c)(4).  When 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination obtained in this case 
is adequate for rating purposes because it provided the 
necessary test results and other pertinent clinical findings 
to evaluate the disability under the rating criteria.  
38 C.F.R. § 3.159(c)(4).  Accordingly, the duty to assist the 
Veteran with the development of evidence pertinent to his 
initial increased rating claim has been satisfied.

Law, Factual Background, and Analysis

Service Connection -- Headaches

In this case, the Veteran contends that service connection is 
warranted for his claimed headache disorder.  Specifically, 
the Veteran claims his headache disorder began in July 1987, 
and that he has had severe continuous headaches following his 
having sustained head trauma in October 1988.  See VA Form 
21-526, received in April 1999.  

As noted above, the appellant served on active duty from 
December 1985 to January 1994.  His available service 
treatment records show that on enlistment examination in May 
1985, with the exception of pes planus and some vision 
difficulties, clinical examination was normal.  The Veteran 
also did not complain of ever having had "frequent or severe 
headache."  Several service treatment records include 
various notations and references to headaches.  These include 
a December 1985 health record which shows complaints of 
headaches, together with congestion and red eyes; upper 
respiratory infection was diagnosed.  A Report of Medical 
History, completed by the Veteran, and dated in April 1986, 
shows that he denied ever having "frequent or severe 
headache."  A May 1987 emergency care and treatment report 
includes a diagnosis of possible vascular headache.  A July 
1987 emergency care and treatment report shows a diagnosis of 
tension headache.  A September 1987 health record includes a 
notation of "EPTE" [existed prior to enlistment] concerning 
headaches.  A September 1987 medical record - consultation 
sheet - shows that the Veteran complained of a five to 10 
year history of headaches.  A provisional diagnosis included 
headaches, probably tension, "EPTE."  Tension headaches 
were diagnosed, as shown on a September 1987 health record.  
A January 1988 health record includes a diagnosis of probable 
tension headaches.  An April 1988 emergency care and 
treatment report includes a diagnosis of tension headaches.  
A July 1988 emergency care and treatment report includes a 
diagnosis of muscle tension headaches.  An October 1988 
health record shows that the Veteran complained of being 
struck on the back of the head by a radio which was thrown by 
another person.  X-rays were negative, and closed head trauma 
without fracture was diagnosed.  A February 1989 health 
record shows that the Veteran complained of a long history of 
headaches, over a period of several months.  Migraine type 
headaches were suspected.  Another February 1989 health 
record included a diagnosis of migraine type headaches.  An 
October 1991 medical record - consultation sheet - includes a 
diagnosis of questionable vascular headaches.  An October 
1991 emergency care and treatment report, dated in October 
1991, includes a diagnosis of tension headaches.  

Review of several private medical records on file, dated from 
1995 to 2003, makes no mention of complaints of headaches.  

A May 2004 VA examination report includes a diagnosis of 
chronic headaches for seventeen years.  Neurological 
examination was normal, and no cause for the headaches was 
found.  

A September 2004 VA outpatient treatment record includes a 
diagnosis of headaches.  


A September 2007 VA physician note shows that the Veteran was 
seen for a routine follow-up visit.  In part, he complained 
of headaches.  A headaches disorder was not diagnosed.  

The report of a July 2009 VA neurological disorders 
examination shows that the Veteran reported the onset of 
headaches in 1987.  He informed the examiner that he had been 
hit in the head, as noted above, by a radio.  He complained 
of continuous headaches since that time.  He also complained 
of sensitivity to light, noise, and smell.  He denied nausea 
and vomiting.  He complained that his headaches, none of 
which were prostrating, occurred on a daily basis lasting for 
hours.  As to the frequency of the headaches, the Veteran 
also reported that they occurred weekly, lasting for hours, 
over the past 12 months.  Neurological examination showed no 
focal neurological signs, the headaches were described as 
tension type headaches.  The Veteran's chronic daily 
headaches were noted to be highly associated with emotional 
problems.  Headaches were diagnosed.  The examiner opined 
that the Veteran's headache disability was not caused by or a 
result of the Veteran's military service.  The examiner 
observed that although the Veteran was treated for tension 
headaches while in the service, a September 1987 consultation 
note reported that he had a five to 10 year history of 
headaches, which were prior to his military service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).


In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The Veteran's statements 
describing his symptoms are considered to be competent 
evidence.  However, these statements must be viewed in 
conjunction with the objective medical evidence.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a Veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).


Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

In this case, the Board also finds that the presumption of 
soundness applies because the Veteran's May 1985 enlistment 
examination did not indicate any headache-related problems.  
Although the Veteran was treated several times during his 
military service for complaints of headaches, and while 
service treatment records are shown to include notations to 
the effect that the Veteran's headaches began prior to his 
military enlistment, the Board finds that there is 
insufficient evidence establishing that his claimed headaches 
disorder clearly and unmistakably existed prior to service.  
Thus, as a matter of law, the presumption of soundness cannot 
be rebutted, and the Board must find that the Veteran's 
claimed headache disorder did not preexist his period of 
service.  Therefore, the Board's analysis must turn to the 
issue of whether a headache disorder was incurred during the 
Veteran's active service.  See Wagner v. Principi, 370 F.3d 
1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases 
where the presumption of soundness cannot be rebutted, the 
effect is that claims for service connection based on 
aggravation are converted into claims for service connection 
based on service incurrence).  VAOPGCPREC 3-03 (July 16, 
2003).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for the Veteran's claimed 
headaches disorder.  While the Veteran's service treatment 
records are replete with findings of both complaints and 
diagnoses of variously-diagnosed headaches, these is no 
medical evidence of record that links any current disorder to 
a disease or injury in service.  While the Veteran has 
claimed that the closed head injury sustained in service in 
1988 was the cause of his headaches, a review of the service 
treatment records clearly showed that his complaints 
concerning headaches began prior to any head injury that had 
occurred in service.  Therefore, this injury would not appear 
to be and was not stated by the July 2009 VA examiner as the 
source of the Veteran's headache complaints.  As noted, a VA 
examiner in July 2009 found that the Veteran's current 
headache disability was not caused by a result of his 
military service.  Therefore, the Board finds that none of 
the Veteran's variously diagnosed headaches which were 
manifested during service are shown to be causally or 
etiologically related to an event, disease, or injury in 
service.

Also, given the length of time between the Veteran's active 
duty separation and the post-service diagnoses of a headache-
related disorder, the preponderance of the competent evidence 
of record is against finding a continuity of objectively 
verifiable symptomatology.  38 C.F.R. § 3.303(d); Maxson.

Concerning the July 2009 VA examination report, as noted 
above, the Board finds that it provided sufficient detail for 
the Board to make a decision in this case.  See Barr 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  The July 2009 VA examiner 
based her opinion on a review of the complete record.  The 
Board finds these July 2009 VA medical findings/opinions 
provided sufficient detail to enable the Board to perform a 
fully informed evaluation of the claim.  

Therefore, for the reasons noted above, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for headaches.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
headaches is not warranted.

Increased Rating - Right Knee

The Veteran essentially contends that higher disability 
ratings should be assigned to his service-connected right 
knee patellofemoral syndrome.

The RO granted service connection for the Veteran's right 
knee disorder as part of an August 2004 rating decision.  The 
RO assigned a noncompensable evaluation, under Diagnostic 
Codes 5299-5260.  The evaluation was effective from April 14, 
1999, the date the Veteran's original claim was received by 
VA.  The Veteran perfected an appeal to this decision.  A 10 
percent rating effective from May 16, 2003, was later 
assigned in a March 2010 RO rating decision.

The claims folder contains no references to treatment of the 
right knee during the period from April 1998 (one year prior 
to the date of the current claim) and January 2003.  A 
January 2003 private medical functional capacity evaluation 
report shows that the Veteran was found to have limited use 
of his right leg.  Testing showed inconsistencies regarding 
his performance and complaints matching his physical 
findings.  While the Veteran favored his right leg, 
musculoskeletal evaluation showed normal right lower 
extremity findings.  

A December 2003 private treatment record notes that the 
Veteran complained of pain in the back of his right 
knee/thigh.  Examination revealed no edema, and full 
extension, albeit with pain.  Right lower extremity pain was 
diagnosed, as was Baker's cyst.  

The Veteran was afforded a VA orthopedic examination in May 
2004.  He reported right knee pain since his military 
service.  He denied incurring a definite knee injury.  He 
also reported being treated for right knee pain since his 
military separation; this is, however, not documented by the 
medical record.  At the examination, the Veteran denied 
having right knee pain.  

Examination of the Veteran's right knee revealed normal 
findings.  Palpitation was normal.  The knee was not tender.  
There was no evidence of either redness or swelling.  Range 
of motion examination showed extension to 0 degrees and 
flexion to 135 degrees.  The Veteran reported knee flare-ups 
about two times a week, lasting the entire day.  There was no 
evidence of lack of coordination.  There was also no 
objective evidence of right knee pain.  While the report 
noted that the Veteran had additional limitation of range of 
motion of the right knee due to pain, weakness, and lack of 
endurance following repetitive use, this finding, to the 
Board seems contrary to the other clinical findings related 
to the Veteran's right knee.  No right knee instability was 
observed on testing.  The supplied diagnosis was chronic 
right knee pain for 14 years, no cause found.  X-ray 
examination of the Veteran's right knee showed negative 
findings; there was no evidence of fracture, dislocation, or 
significant degenerative change.  

Review of a VA orthopedic examination report, dated in July 
2009, shows that the Veteran gave a history of right knee 
pain in 1986, though he denied a specific injury.  Currently, 
the Veteran claimed that his right knee caused pain, 
swelling, giving way, and grinding.  A summary of joint 
symptom complaints revealed no right knee deformity, 
instability, incoordination, dislocation or subluxation, 
locking, effusion, or flare-ups.  The Veteran is shown to 
have complained of symptoms such as giving way, pain, 
stiffness, and weakness.  Arthritis was noted not to be 
present.  

Examination of the right knee showed crepitus, tenderness, 
and pain at rest.  Grinding was present.  Neither instability 
nor patellar/meniscus abnormality was observed.  Range of 
motion testing showed active range flexion motion to 90 
degrees, and passive range of flexion motion to 92 degrees.  
Pain was elicited throughout the range of motion testing.  
Extension range of motion testing showed that active range of 
motion lacked 22 degrees from full knee extension, with pain.  
Passive range of range of motion testing lacked 14 degrees 
from full knee extension, also with pain.  X-ray examination 
of the right knee was reported to show interval development 
of enthesial change involving the superior anterior aspect of 
the patella, otherwise negative right knee findings.  MRI 
(magnetic resonance imaging) testing showed the presence of 
chondromalacia involving both sides of the patellofemoral 
joint.  The MRI also showed small knee joint effusion.  

The examiner supplied a diagnosis of grade I/II 
chondromalacia involving the patellofemoral joint with 
limited flexion of the right knee.  The knee disability 
reportedly caused decreased mobility, problems with lifting 
and carrying, lack of stamina, weakness or fatigue, decreased 
strength, and lower extremity pain.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

In Fenderson, the Court held that evidence to be considered 
in the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder.  As such, the Board has considered all 
evidence of record in evaluating the Veteran's service-
connected right knee disability.  Also, in Fenderson, the 
Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, and mindful that staged ratings have here been 
assigned, the Board will considered the propriety of staged 
ratings in evaluating the claim as noted below.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14.  
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Regulations provide that, when the disability being rated is 
not specifically provided for in the Rating Schedule, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 
provide that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.

As noted, the RO assigned the zero percent evaluation in 
August 2004 pursuant to Diagnostic Codes 5299-5260.  In March 
2010, when it increased the disability rating assigned to the 
Veteran's right knee patellofemoral syndrome to 10 percent, 
the RO utilized Diagnostic Codes 5010-5260.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2009), 
arthritis, due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009), degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

The Board finds, however, that as the medical evidence of 
record, discussed above, fails to show the presence of right 
knee arthritis, the Board is of the opinion that the 
provisions of the Rating Schedule that contemplate arthritis 
are inapplicable in the instant case.  The Veteran's service-
connected right knee patellofemoral syndrome is more 
appropriately rated pursuant to Diagnostic Codes 5299-5260.  
To this, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation.  A 10 percent 
evaluation is assigned for knee flexion limited to 45 
degrees.  A 20 percent evaluation is assigned for knee 
flexion limited to 30 degrees.  Knee flexion limited to 15 
degrees is assigned a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.
Under Diagnostic Code 5261, knee extension limited to 10 
degrees is assigned a 10 percent evaluation.  A 20 percent 
evaluation is warranted for knee extension limited to 15 
degrees.  A 30 percent evaluation is warranted for knee 
extension limited to 20 degrees.  Knee extension limited to 
30 degrees warrants a 40 percent evaluation. A 50 percent 
evaluation is assigned for knee extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  As noted 
above in the INTRODUCTION, the RO has assigned a separate 40 
percent rating for the Veteran's right knee limitation of 
extension.  See March 2010 rating decision.  

Knee impairment manifested by recurrent subluxation or 
lateral instability is ratable as 10 percent disabling where 
there is slight disability, 20 percent where there is 
moderate instability, and 30 percent where there is severe 
disability.  38 C.F.R. § 4.71a, Code 5257.

Ankylosis, i.e., the fixation of the right knee is neither 
alleged, nor shown; consequently, 38 C.F.R. § 4.71a, Code 
5256 does not apply.  Nor does 38 C.F.R. § 4.71a, Code 5262 
in the absence of service connected tibia and fibula 
impairment.  

VA's General Counsel has issued multiple opinions that are 
relevant to the rating of the Veteran's knee disabilities.  
The first indicates that a disability rated under Diagnostic 
Code 5257 may be rated separately under Diagnostic Codes 
5260, limitation of flexion of the knee, and 5261, limitation 
of extension of the knee.  See VAOGCPREC 23-97.  VAOGCPREC 
23-97 also found that when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under diagnostic Codes 5003 and 5257.  Here, however, as 
noted above in the discussed medical evidence of record, 
neither arthritis nor instability has been clinically shown.  
More over, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it 
was found that, even if the Veteran did not have limitation 
of motion of the knee meeting the criteria for a 
noncompensable evaluation under Codes 5260 or 5261, a 
separate evaluation could be assigned if there was evidence 
of a full range of motion "inhibited by pain."  Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).  Another opinion 
states that separate disability ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261 for disability 
of the same joint without violating the provisions against 
pyramiding at 38 C.F.R. § 4.14; VAOPGCPREC 9-04.

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Upon consideration of all of the evidence of record, 
including particularly the sparse medical evidence pertaining 
to the Veteran's right knee during the period from April 14, 
1999, to May 15, 2003, and the above-referenced VA orthopedic 
examination reports dated in May 2004 and July 2009, the 
Board finds that the Veteran's service-connected right knee 
patellofemoral syndrome did not warrant a compensable rating 
at any time from April 14, 1999, to May 15, 2003, nor is a 
rating in excess of 10 percent warranted from May 16, 2003.  

With respect to the rating warranted for the period from 
April 14, 1999, to May 15, 2003, the evidentiary record, as 
discussed above, includes a January 2003 private medical 
functional capacity evaluation report.  In the course of this 
evaluation the Veteran was found to have limited use of his 
right leg.  Testing showed inconsistencies regarding his 
performance and complaints matching his physical findings.  
While the Veteran favored his right leg, musculoskeletal 
evaluation showed normal right lower extremity findings.  

The Board finds that a compensable evaluation is not 
warranted at any time for the Veteran's service-connected 
right patellofemoral syndrome during the period from April 
14, 1999, to May 15, 2003.  As noted, during this period, the 
medical records on file concerning the Veteran's right knee 
are very sparse.  While the above-discussed January 2003 
private medical functional capacity evaluation report in 
small part addressed the Veteran's right knee, it clearly did 
not demonstrate right knee disability which could reasonably 
be described as contemplating ankylosis, instability, 
dislocated or symptomatic removal of cartilage, limitation of 
either flexion or extension, impairment of the tibia and 
fibula, or genu recurvatum.  Also, painful right knee motion 
was not documented as part of the January 2003, and, in 
addition, the examiner commented concerning the presence of 
inconsistencies regarding the Veteran's performance and 
complaints matching his physical findings.  For example, the 
examiner commented that while the Veteran favored his right 
leg while weight bearing, right lower extremity 
musculoskeletal evaluation was described as being virtually 
normal.  Therefore, the Board concludes that a compensable 
rating for the service-connected right knee patellofemoral 
syndrome for this particular period pursuant to Diagnostic 
Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, and 5263 is 
not applicable.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Such consideration, however, does not lead to a 
finding to warrant the assignment of a compensable rating.  
Thus, a review of the record fails to reveal any additional 
functional impairment associated with the Veteran's service-
connected right knee patellofemoral syndrome so as to warrant 
application of alternate rating codes.  As such, based on 
these facts, a compensable rating for this named period the 
period (April 14, 1999, to May 15, 2003) cannot be assigned.  

Further, a rating in excess of 10 percent is not warranted 
for the Veteran's service-connected right knee patellofemoral 
syndrome at any point since May 16, 2003.  In order to 
receive a rating higher than 10 percent for the Veteran's 
service-connected right knee patellofemoral syndrome for the 
period from May 16, 2003, the evidence must show either 
moderate recurrent subluxation or lateral instability 
(Diagnostic Code 5257), a dislocated semilunar cartilage, 
with frequent episodes of "locking," pain, and effusion 
into the joint (Diagnostic Code 5258), flexion limited to 30 
degrees or less (Code 5260); or impairment of the tibia and 
fibula manifested by moderate knee disability (Diagnostic 
Code 5262).  As ankylosis of the right knee is clearly not 
demonstrated, the application of Diagnostic Code 5256 
(ankylosis) under the facts of this case, is not warranted.

A review of the evidence, dating from May 16, 2003, does not 
show findings even remotely approaching moderate recurrent 
subluxation or lateral instability.  While the Veteran 
complained of pain in the course of his VA examinations in 
both May 2004 and July 2009, and while he complained of 
instability in July 2009, at neither time was instability 
clinically shown.  Thus, a rating in excess of 10 percent is 
not warranted for the service-connected right knee 
patellofemoral syndrome based on instability.  

The evidence also fails to show that an actual limitation or 
a functional loss of flexion to even 60 degrees, such that a 
rating in excess of 10 percent could be considered under 
Diagnostic Code 5260.  

The X-ray findings of record do not show evidence of 
dislocated semilunar cartilage or impairment of either tibia 
or fibula.  Related degenerative changes are also not shown.  
As such, a higher rating under Diagnostic Code 5258 cannot be 
awarded.  

The Veteran's statements describing his symptoms have been 
considered.  Espiritu.  These assertions, however, must be 
viewed in conjunction with the objective medical evidence in 
addressing the applicable rating criteria.  

Accordingly, on this record, an increased rating in excess of 
10 percent for the service-connected right knee 
patellofemoral syndrome, from May 16, 2003, must be denied.  
While the Veteran has not shown a compensable limitation of 
flexion since May 16, 2003, and while there has been no 
documented objective evidence of subluxation or lateral 
instability, seemingly in light of the Lichtenfels doctrine, 
the Veteran has been assigned the 10 percent rating, now on 
appeal.  

Concerning the above-cited VA examination reports, and their 
included findings, the Board finds that, without exception, 
they provided sufficient detail for the Board to make a 
decision in this case.  See Barr (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).  The claims must be denied.

The Board also notes that an extraschedular rating is a 
component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether 
referral for an extraschedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2009).

The Board finds that the record does not reflect that at any 
time during the appeal period has the Veteran's service-
connected right knee patellofemoral syndrome been so 
exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disabilities with the established criteria found in 
the Rating Schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Rating Schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran, at his July 2009 VA examination, 
informed the examiner that he had been unemployed for a 
period of five to 10 years on account of his being 
"disabled."  He is not shown to have alleged that his 
service-connected right knee patellofemoral syndrome had 
prevented him from working.  The evidence of record clearly 
does not show frequent periods of hospitalization.  
Additionally, the Board finds that the rating criteria to 
evaluate his service-connected right knee disorder reasonably 
describe the claimant's disability level and symptomatology, 
and while he has argued that a higher rating should be 
assigned, the evidence here simply does not support such an 
award.  Therefore, the Veteran's disability picture is 
contemplated by the Rating Schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell; 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert.  


ORDER

Entitlement to service connection for headaches is denied.  

Entitlement to a compensable rating for right knee 
patellofemoral syndrome, from April 14, 1999, to May 15, 
2003, is denied.  

A rating in excess of 10 percent for right knee 
patellofemoral syndrome from May 16, 2003, is denied.  


REMAND

The Veteran essentially contends that he is entitled to a 
higher initial rating for his service-connected low back 
disorder because it is more severe than contemplated by the 
current 20 percent rating.  The Veteran also, in the course 
of a May 2004 VA orthopedic examination, complained of pain 
which radiated into both hips and down his right leg.  
Further, at his July 2009 VA orthopedic examination, the 
Veteran complained of radiating pain into his right hip and 
both of his legs.  He also complained at that time of spasms.  
There is no indication that the RO considered the propriety 
of assigning a separate rating for neurologic abnormalities.  
See Note (1) to the General Rating Formula; 38 C.F.R. 
§ 4.71a.  Hence, further development is in order.


Accordingly, the remaining claim is REMANDED to the RO for 
the following action:

1.  The RO/AMC must arrange for VA 
orthopedic and neurologic examinations of 
the Veteran by physicians with 
appropriate expertise to determine the 
nature, extent and severity of the 
service-connected lumbar spine 
disability.  All indicated studies, 
including X-rays, range of motion studies 
in degrees, and electromyograph and nerve 
conduction studies, if clinically 
appropriate, must be performed.  Tests of 
joint motion against varying resistance 
must be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use must be 
described.  The physicians must identify 
any objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due to 
pain must be identified, and the 
examiners must assess the extent of any 
pain.  The physicians must express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physicians must so state, and explain 
why.

The neurological examiner must 
specifically identify the signs and 
symptoms resulting from an intervertebral 
disc syndrome (IVDS) that are present 
constantly, or nearly so.  The examiner 
must also set forth findings relative to 
neurologic impairment evident from the 
Veteran's IVDS.  Any abnormal sciatic, 
peroneal, popliteal or other nerve 
findings due to IVDS must be described in 
detail and the degree of paralysis, 
neuritis or neuralgia must be set forth 
(i.e. mild, moderate, severe, complete).  

The rationale for all opinions expressed 
must be explained.  The claims files must 
be made available to and reviewed by the 
examiners.

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
all VA examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  Then, the RO should readjudicate the 
Veteran's claim for an initial rating in 
excess of 20 percent for degenerative 
disc disease of the lumbar spine with 
right L-5 radiculopathy under all 
appropriate statutory and regulatory 
provisions and legal theories.  If the 
benefit sought on appeal remains denied, 
the Veteran and his attorney must be 
provided with a supplemental statement of 
the case.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


